PER CURIAM.
The State of Missouri appeals the dismissal of the driving while intoxicated charge against defendant David Noel Vieten. The trial court found the prosecution of the charge violated the Double Jeopardy Clause because defendant previously had his license administratively suspended.
This case is controlled by the Missouri Supreme Court’s recent decision in State v. Mayo, 915 S.W.2d 758 (Mo. banc 1996). There, the court held a charge of driving while intoxicated is not barred by Double Jeopardy because the defendant’s license had been administratively suspended. Thus, it reversed the trial court’s dismissal of the charge against the defendant.
The judgment is reversed and the cause remanded for further proceedings.